Citation Nr: 0702084	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disability.  

2.	Entitlement to service connection for myopia with 
astigmatism and presbyopia.

3.	Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

4.	Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for musculoligamentous strain with 
degenerative disc disease (DJD), L5-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a bilateral knee disability, 
myopia with astigmatism and presbyopia, and COPD, and 
declined to reopen the veteran's service connection claim for 
a back disability for lack of new and material evidence.  The 
RO issued a notice of the decision in July 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in June 
2005.  In July 2005, the RO provided a Statement of the Case 
(SOC), and thereafter, in August 2005, the veteran timely 
filed a substantive appeal.

The veteran did not request a hearing on this matter.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in January 2007.

With respect to the veteran's back disability claim, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran had active service from April 1966 to April 
1968; there is no service or post-service medical or X-ray 
evidence of a disability of either knee.

3.	The medical evidence shows that the only diagnosed eye 
disorder is myopia with astigmatism and presbyopia, which 
are refractive errors; such is not a disease or disability 
for VA compensation purposes and there is no evidence of a 
superimposed injury to either eye during service.  

4.	The veteran was treated for bronchitis while on active 
duty, which resolved as evidenced by a normal separation 
examination and the absence of any medical evidence of a 
lung disease until many years post-service; there is no 
competent evidence of a nexus between the veteran's COPD, 
first diagnosed many years after service, and any incident 
of or finding recorded during service.


CONCLUSIONS OF LAW

1.	Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).   

2.	Service connection for myopia with astigmatism and 
presbyopia is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).  

3.	Service connection for COPD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2003 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The December 2003 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting treatment records.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the December 2003 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his service 
connection claims renders moot any question about a different 
disability rating and effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2004 RO decision that is the subject of this appeal in its 
December 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding these 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).     

In the instant case, as explicated below, the evidence of 
record does not reveal that the veteran has a current 
bilateral knee disability, and his service medical records 
(SMRs) are negative of any such malady.  Given the number of 
years that have elapsed since service (more than 38), there 
is no duty to provide an examination or medical opinion.  The 
veteran's COPD was first diagnosed many years post-service.  
While the veteran was treated for bronchitis while on active 
duty, his separation examination, which included clinical and 
chest X-ray examinations, was negative for any abnormal 
findings pertaining to a lower respiratory or lung disease.  
Medical evidence of record additionally does not establish 
causal link between these disabilities and the veteran's 
active service.  The Board thus finds that VA has no further 
duty to provide an examination or opinion.  As to the eye 
claim, myopia with astigmatism and presbyopia are refractive 
errors.  Under 38 C.F.R. § 3.303(c), a refractive error is 
not a disease or disability for VA compensation purposes.  In 
the absence of an in-service superimposed eye injury, as in 
this case, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also, e.g., Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Service Connection 

a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. §. 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  In order to demonstrate the 
existence of a chronic disease in service, the record must 
reflect "a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'"  38 C.F.R. § 3.303(b).  Further, "[w]hen the 
disease identity is established . . . there is no requirement 
of evidentiary showing of continuity."  38 C.F.R. § 
3.303(b).   

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
The veteran's January 1964 Report of Medical Examination for 
Pre-Induction contains a normal clinical assessment of the 
veteran's lower extremities, chest and spine.  Visual acuity 
for distance was 20/25 vision in the right eye and 20/40 
vision in the left eye, and for near vision, he had 20/20 
bilaterally.    

The veteran's April 1966 Report of Medical Examination for 
Induction contains a normal clinical evaluation of the 
veteran's lower extremities, eyes, chest and spine.  He had 
20/20 distance vision bilaterally.  

An April 1967 SMR indicates that the veteran complained of 
chest pain and tightness, which increased on motion.  He 
reported some coughing with greenish sputum, and the examiner 
noted that he smoked 1/2 pack of cigarettes per day.  A 
physical examination was negative.  A follow-up May 1967 SMR 
indicates that the veteran continued to cough up green 
sputum, but at this time his lungs were clear.  The clinician 
diagnosed him with bronchitis.  

An October 1967 SMR indicates that the veteran had a negative 
chest examination.  

The veteran's April 1968 Report of Medical Examination 
reflects a normal clinical assessment of the veteran's lower 
extremities, eyes, chest and spine.  He had 20/20 distant 
vision.  The accompanying Report of Medical History indicates 
that the veteran was in good health, and that he complained 
of no pain or pressure in the chest, shortness of breath, eye 
trouble or a "trick" or locked knee.  The physician's 
summary contained no significant findings.  

A September 1969 VA medical report indicates that the veteran 
complained of having weekly frontal headaches since 1967 with 
no visual changes.  On physical examination, the veteran had 
a clear chest.  An October 1969 VA medical report also 
disclosed that the veteran's lungs were clear.      

A May 1990 private medical report by Dr. M.B.T. reflects that 
the veteran had distance vision of 20/40 in the right eye and 
20/30 in the left eye.   

In July 1991, the veteran underwent numerous VA examinations.  
In one such exam, which addressed the veteran's mental state, 
the veteran described having bad eyesight.    

During another July 1991 VA exam, the veteran complained of 
external dyspnea and chronic cough, worse in the morning.  He 
had smoked cigarettes since age 17 and continued to smoke a 
pack per day at the time of the exam.  The veteran further 
reported having blurred vision accompanying headaches as 
often as once per month.  

A physical examination revealed 20/40 vision in each eye.  He 
had clear lungs, and X-ray reports showed that his lungs and 
pleural spaces were clear.  Based on these data, the VA 
examiner diagnosed the veteran with probable COPD, mild in a 
long-time cigarette smoker as well as migraine headaches 
associated with visual blurring.  He did not relate these 
abnormalities to the veteran's active service.           

In an October 1991 statement by the veteran's accredited 
representative, offered in support of his claim for total 
disability rating for non-service connected pension 
eligibility, he indicated that he had back pain, as well as 
shortness of breath, coughing and blurred vision as a result 
of headaches.  The veteran's representative also described 
the veteran's probable diagnosis of COPD.  

A January 1993 VA medical report indicates that the veteran 
complained of loss of vision and intermittent blurring of 
vision, near greater than distance.  A physical examination 
revealed uncorrected acuity of 20/50 in the right eye and 
20/40 in the left eye.  The examiner diagnosed the veteran 
with myopia with astigmatism and presbyopia in addition to 
chalazion, right lower eyelid.  He indicated that an old 
infection had caused the chalazion and related that there was 
no connection between the veteran's eye disease and any 
existing service connected disabilities.  The examiner did 
not relate these eye disorders to the veteran's active 
service.

c. Discussion
The Board determines that the evidence preponderates against 
the veteran's service connection claims for a bilateral knee 
disability, myopia with astigmatism and presbyopia, and COPD.  
Service personnel records show that he served in Vietnam as a 
shoe repairman.  There is no indication that he received any 
medals or decorations evincing combat duty.  With respect to 
the claimed bilateral knee disability, the veteran's SMRs are 
negative for any in-service treatment for or diagnosis of 
such a malady and the post-service evidence of record does 
not indicate that the veteran currently has any such 
disability.  As noted above, as more than 38 years have 
elapsed since service, there is no duty at this late stage to 
provide an examination, particularly when there is no 
pertinent abnormal finding recorded in the service medical 
records and the separation examination was normal.  Thus, the 
evidence preponderates against this claim.

Turning to the veteran's eye disability, the medical evidence 
shows a very slight decrease in vision upon entry into 
service, during service and upon examinations in the early 
1990s.  Visual acuity remained essentially the same during 
this period of time.  The only diagnosis of an eye disease is 
myopia with astigmatism and presbyopia, which are refractive 
errors.  As noted above, a refractive error is not a disease 
or disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.303(c).  The veteran's SMRs fail to indicate any injury 
involving either eye.  A chalazion of the right eyelid was 
first diagnosed many years post-service, and there is no 
competent evidence of record that suggests a causal link 
between the chalazion and service.  Under these 
circumstances, the Board must deny this claim.    

With respect to the veteran's service connection claim for 
COPD, the Board notes that a July 1991 VA examination 
resulted in a diagnosis of probable COPD.  The SMRs show that 
the veteran complained of chest pain and coughing in April 
and May 1967, and he was diagnosed with bronchitis at that 
time.  The medical evidence thereafter does not support a 
finding that this illness continued and became "chronic" 
within the meaning of 38 C.F.R. § 3.303(b).  The veteran's 
separation examination included normal clinical and X-ray 
examinations of the chest.  In addition, the medical evidence 
of record for many years post-service is silent with respect 
to any lung disease, including COPD, and it further does not 
establish a causal link between the veteran's current COPD 
and his active service.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).              

The Board also acknowledges the veteran's contention about 
the diagnosis and etiology of his bilateral knee disability, 
eye disorder and lung disease.  As a layperson, however, he 
is not competent to provide a medical opinion about diagnosis 
or causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on whether an etiological relationship exists between 
these claimed disabilities and his active service.  As a 
result, his own assertions are not probative to the critical 
issue in this case of whether the veteran's disabilities were 
caused or aggravated by the service.


III. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for myopia with astigmatism and presbyopia 
is denied.

Service connection for COPD is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's back disability claim.  
38 C.F.R. § 19.9 (2006).  A summation of the relevant 
evidence is set forth below.  

a. Factual Background
In a December 1969 Statement in Support of Claim the veteran 
conveyed that he incurred a back injury during service in 
Vietnam in April 1967 when a tent collapsed on him.  He 
further indicated that he received treatment at Ft. Carson, 
Colorado from March 1968 to April 1968.  
In his May 1970 NOD, the veteran stated that he injured his 
back during service and received treatment for this injury 
from June 1967 to July 1967 at the United States Army 
Hospital in Long Bien, Vietnam as well as at Ft. Carson, 
Colorado immediately prior to his discharge from service in 
April 1968.  An October 1982 correspondence reiterates this 
information.  

A May 1990 private medical report by Dr. M.B.T., which 
evaluated the veteran for the purposes of assessing his 
occupational abilities, indicates that the veteran had a 
narrowing of the L5 and S1 disc space.  He was found by the 
physician to be employable for a specific job, but was 
limited to lifting 50-60 lbs.  

The veteran submitted to a January 1991 VA examination for 
the purposes of assessing his back disability.  The veteran 
stated that he developed back pain during active duty in 
Vietnam in 1966, when he was lifting heavy tents onto a 
truck.  This back injury made it difficult straighten, but 
the veteran remained on duty with gradual remission of the 
symptoms, although he continued to have a mild degree of back 
complaints from time to time.  The veteran also stated that 
upon returning to the United States, he participated in 
physical therapy at the Ft. Carson, Colorado for his back 
pain.  Since his discharge, the veteran reported having 
episodic back pain, usually precipitated by bending or 
lifting.  After a physical examination, the clinician 
diagnosed the veteran with musculoligamentous sprain, 
lumbosacral spine in 1966 with residual intermittent episodes 
of low back pain usually brought on by bending and lifting.  
A July 1991 VA examination report contained a similar 
diagnosis. 

b. Discussion
The Board observes that the veteran has made consistent 
references to treatment at Ft. Carson, Colorado, and while 
the RO made at least two attempts, in March 1970 and April 
1970, to acquire such records from the United States Army 
Hospital in Colorado, the record does not clearly reflect 
that it ever received a complete or definitive response as to 
the existence or nonexistence of any such records.  Although 
the Board notes that a June 1970 Request for Information from 
the Waco RO to the Adjudication Division indicates that the 
"[c]linical record from 93 Evac. Hosp. Vietnam furnished 
your office 10 Mar 70 and clinical record from USAH, Ft. 
Carson, CO was requested on the 10 March 1970.  No additional 
medical records found" (emphasis added), the RO in, an 
October 1970 letter to the veteran, indicated that it was 
"trying to obtain records of the treatment you received in 
service for a . . . back disability. . . ."  The aggregate 
of these correspondences leaves the Board to question whether 
complete development of the record has occurred with respect 
to the veteran's back disability claim, and the veteran, 
through his accredited representative, specifically raised 
this issue in his August 2006 Informal Hearing Presentation.  
The Board, therefore, finds it necessary to remand this 
aspect of the appeal for resolution of this issue.     

In addition, by an April 1970 decision, the RO denied the 
veteran's service connection claim for a back disability.  In 
May 1970 the RO provided a notice of that decision, and the 
veteran submitted a timely NOD.  The RO, however, did not 
issue an SOC, as required by 38 U.S.C. § 7105(d)(1).  Evans 
v. West, 12 Vet. App. 396, 400 (1999); see 38 CF.R. §§ 19.29, 
19.30; 20.302 (setting forth provisions governing SOC).  
Accordingly, this decision never became final, and the RO's 
characterization of the instant back disability claim as 
requiring new and material evidence to reopen was in error.  
See Holland v. Gober, 10 Vet. App. 433, 436 (1997); accord 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (recognizing 
that RO decision not final where no SOC issued after filing 
of NOD).  As such, the Board must remand the case for proper 
issuance of an SOC.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his back 
disability claim from all time periods.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The RO must request any and all 
treatment records 
from the United States Army Hospital at 
Ft. Carson, 
Colorado.  In addition, the RO must make 
an attempt
to obtain any additional service medical 
records that may be available from the 
National Personnel Records Center (NPRC).  
In both cases, the RO should indicate 
that a negative response from these 
entities should be provided if no records 
are available and that further efforts to 
locate such records would be futile.

3. The RO should then issue a Statement of the Case 
(SOC) 
to the veteran and his representative addressing 
the issue 
of entitlement to service connection for a back 
disability.
The SOC should include all relevant law and 
regulations 
pertaining to the claim.  The veteran must be 
advised 
of the time limit in which he may file a 
substantive appeal.  
38 C.F.R. § 20.302(b) (2006).

The case should then be returned to the Board for 
further 
appellate consideration, only if an appeal is 
properly 
perfected.
		 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


